Citation Nr: 1717821	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 12-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran was last afforded a VA examination in January 2016. At that time, the VA examiner indicated that while a formal mental disorder had been diagnosed, the Veteran did not demonstrate any current symptoms. Since the last VA examination, the Veteran provided a statement and testimony at a Board hearing that his psychological symptoms have worsened. The Veteran also indicated that he regularly receives mental health counseling at a VA medical facility. As the Veteran has alleged worsening since the last VA examination, and there is an indication that VA medical records may be outstanding, a remand is required. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all mental health treatment records from the Houston Vet Center #710.

3. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the anxiety disorder. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's anxiety disorder in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




